Title: From George Washington to John Fitzgerald, 9 October 1793
From: Washington, George
To: Fitzgerald, John


            
              Dear sir,
              Mt Vernon 9: Oct: 1793.
            
            Enclosed is an answer to the resolutions of the Citizens of Alexandria, which came under a blank cover to me, & which were ordered to
              be published in the Gazette of that place. But if the 8th resolution is not published
              along with the others, nor intended to be so, (which seems probable, as it is separate
              & distinct) I request, in that case, that the answer may not appear; because I
              have never taken notice of any resolutions, wherein one of them has not directed,
              & it has so appeared, that they should be sent to me. considering them without this, as no more than the expression
              of the sentiments of the meeting to the community, without any particular application.
              I am &c.
            
              Go. Washington
            
            
              P.S. I wrote to you on monday, & shou’d be
                glad to hear from you on the subject of the Letter.
            
           